 Case 1:21-cv-00416-MAK Document 26 Filed 08/26/21 Page 1 of 2 PageID #: 191




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 ALLISON AMBROSE                                 : CIVIL ACTION
                                                 :
                       v.                        : NO. 21-416
                                                 :
 DELAWARE STATE UNIVERSITY, et                   :
 al.                                             :

                                             ORDER
       AND NOW, this 26th day of August 2021, upon the filing of an Answer (ECF Doc. No.

25), it is ORDERED:

       1.      Counsel and all parties are governed by this Court’s Policies and Procedures at

www.ded.uscourts.gov;

       2.      We will hold an INITIAL PRETRIAL CONFERENCE via telephone on

September 9, 2021 at 2:00 P.M.: (Dial-in Number: 888-278-0296; Access Code: 5723096#);

       3.      The parties shall engage in early, ongoing and meaningful discovery planning

proportional to the needs of your case including by: preparing the stipulation of undisputed facts

for the Court’s review at the Initial Pretrial Conference required in our Rule 26(f) report; disclosing

insurance coverage; and, addressing the need for a F.R.E. 502 Order;

       4.      The parties shall exchange the required initial disclosures under Fed. R. Civ. P.

26(a) and shall produce copies of the identified documents, on or before September 2, 2021;

       5.      The discovery period begins with this Order and the parties shall exchange written

discovery requests to each other and third parties immediately including focusing this initial

discovery on information relevant to the most important issues available from the most easily

accessible sources;

       6.      After consulting with all parties, Plaintiff’s counsel shall complete and file with the
 Case 1:21-cv-00416-MAK Document 26 Filed 08/26/21 Page 2 of 2 PageID #: 192




Clerk the required Report of the Rule 26 (f) Meeting incorporating, at a minimum, all the

information required in our Form Rule 26(f) Report (found on the Court website with our Policies

and Procedures) on or before Tuesday, September 7, 2021;

       7.        Lead trial counsel is required to appear at the conference. If trial counsel is on trial

in another matter, an attorney in his or her office who is thoroughly familiar with this case is

required to appear at the conference, and will then be designated as lead trial counsel for scheduling

purposes; and,

       8.        Lead trial counsel shall have addressed settlement with all parties and be prepared

to discuss status of settlement, including authority from the clients to settle.




                                                         _____________________
                                                         KEARNEY, J.




                                                    2
